Case 2:18-cv-09293-CJC-FFM Document 23 Filed 12/05/18 Page 1 of 8 Page ID #:518



   1   TIMOTHY J. LONG (STATE BAR NO. 137591)
       tjlong@orrick.com
   2   MICHAEL WERTHEIM (STATE BAR NO. 291228)
       mwertheim@orrick.com
   3   ORRICK, HERRINGTON & SUTCLIFFE LLP
       777 South Figueroa Street, Suite 3200
   4   Los Angeles, California 90017-5855
       Telephone: +1 213 629 2020
   5   Facsimile: +1 213 612 2499
   6   Attorneys for Defendants
       CROWN MEDIA UNITED STATES, LLC, CROWN
   7   MEDIA HOLDINGS, INC., AND CITI TEEVEE, LLC
   8
                           UNITED STATES DISTRICT COURT
   9
                          CENTRAL DISTRICT OF CALIFORNIA
  10
                                   WESTERN DIVISION
  11
  12
       MARK STEINES AND STEINES                Case No. 2:18-cv-09293 CJC (FFMx)
  13   ENTERTAINMENT, INC.,
                                               DEFENDANTS’ APPLICATION
  14                 Plaintiffs,               FOR LEAVE TO FILE UNDER
                                               SEAL PORTIONS OF
  15        v.                                 DECLARATIONS AND
                                               EXHIBITS IN SUPPORT OF
  16   CROWN MEDIA UNITED STATES,              DEFENDANTS’ MOTION TO
       LLC, CROWN MEDIA HOLDINGS,              DISQUALIFY PLAINTIFFS’
  17   INC., AND CITI TEEVEE, LLC,             COUNSEL
  18                 Defendants.               Judge: Hon. Cormac J. Carney
  19                                           [Filed concurrently with Declaration
                                               of Michael Wertheim; Redacted
  20                                           Declarations and Exhibits Proposed
                                               to Be Filed Under Seal; Unredacted
  21                                           Declarations and Exhibits to Be Filed
                                               Under Seal; and [Proposed] Order re
  22                                           Application for Leave to File Under
                                               Seal]
  23
                                               Complaint filed: September 20, 2018
  24                                           First Amended Complaint filed:
                                               September 26, 2018
  25
  26
  27
  28
                                                             Case No. 2:18-cv-09293 CJC (FFMx)
                 DEFENDANTS’ APPLICATION FOR LEAVE TO FILE UNDER SEAL
Case 2:18-cv-09293-CJC-FFM Document 23 Filed 12/05/18 Page 2 of 8 Page ID #:519



   1   TO THE COURT, ALL PARTIES, AND THEIR COUNSEL OF RECORD:
   2         PLEASE TAKE NOTICE that, pursuant to Local Rule 79-5.2.2, Defendants
   3   Crown Media United States, LLC, Crown Media Holdings, Inc. and Citi TeeVee,
   4   LLC (“Defendants”) hereby apply for leave of Court to file portions of the
   5   following documents, submitted in support of Defendants’ Motion to Disqualify
   6   Plaintiffs’ Counsel, under seal:
   7            1. Declaration of Howard M. Knee in support of Defendants’ Motion to
   8                Disqualify (“Knee Declaration”) (specifically Paragraphs 5, 6 and 14.)
   9            2. Exhibit A to the Knee Declaration (the “Legal Consulting
  10                Agreement”)
  11            3. Exhibit B to the Knee Declaration (the “First Installment Check”)
  12            4. Declaration of Deanne R. Stedem in support of Defendants’ Motion to
  13                Disqualify (“Stedem Declaration”) (specifically Paragraphs 6, 19, 20
  14                and 21)
  15   I.    INTRODUCTION
  16         Good cause exists to file the limited portions of the Knee Declaration, Legal
  17   Consulting Agreement, First Installment Check and the Stedem Declaration under
  18   seal, because these documents contain confidential information that is: (1) protected
  19   by the attorney-client privilege; (2) protected by the mediation privilege; (3) subject
  20   to confidentiality agreements; (4) sensitive and confidential business information;
  21   and (5) private information of non-parties. See Declaration of Michael Wertheim
  22   (“Wertheim Decl.”) ¶5. Defendants request that the Court permit them to file the
  23   above-referenced documents under seal to preserve any privilege (including the
  24   attorney-client privilege and mediation privilege), confidentiality and avoid any
  25   waiver of privilege by having to bring Defendants’ Motion to Disqualify Plaintiffs’
  26   Counsel. Id. ¶6.
  27         Counsel for Defendants informed Plaintiffs’ counsel of Defendants’ intent to
  28   seek leave to file the Knee Declaration, Legal Consulting Agreement, First
                                         -2-           Case No. 2:18-cv-09293 CJC (FFMx)
                 DEFENDANTS’ APPLICATION FOR LEAVE TO FILE UNDER SEAL
Case 2:18-cv-09293-CJC-FFM Document 23 Filed 12/05/18 Page 3 of 8 Page ID #:520



   1   Installment Check and Stedem Declaration under seal, and provided the reasons for
   2   doing so. Wertheim Decl. ¶3, Ex. 1. Plaintiffs’ counsel has indicated they will
   3   oppose the application to seal. Id.
   4   II.   ARGUMENT
   5         A.     Good Cause Exists To Seal The Proposed Documents
   6         The decision to seal records is left to the Court’s discretion. Hagestad v.
   7   Tragesser, 49 F.3d 1430, 1434 (9th Cir. 1995) (citing Nixon v. Warner
   8   Communications, Inc., 435 U.S. 589, 599 (1978)). When determining whether to
   9   seal court records, “the district court must balance the competing interest of the
  10   public and the party seeking to seal judicial records.” In re Midland Nat. Life Ins.
  11   Co. Annuity Sales Practices Litig., 686 F.3d 1115, 1119 (9th Cir. 2012). While the
  12   public enjoys a general right to inspect judicial records and documents, a party may
  13   provide “sufficiently compelling reasons” that override the public policy favoring
  14   disclosure, and a court may seal such documents where “good cause” is shown that
  15   specific prejudice or harm will result if the materials are not filed under seal. Id.;
  16   see also Beckman Indus., Inc. v. International Ins. Co., 966 F.2d 470, 476 (9th Cir.
  17   1992).
  18         Defendants’ desire to preserve the sanctity of privileged and confidential
  19   information constitutes a compelling reason that outweighs the public’s interest in
  20   such information. Defendants therefore request that the Court seal portions of these
  21   documents because they refer to matters that are protected from disclosure by the
  22   attorney-client privilege, California’s mediation privilege, private confidentiality
  23   agreements, as well as private business matters and private matters of non-parties.
  24   Wertheim Decl. ¶5. The matters contained in the redacted portions of the Knee
  25   Declaration, Legal Consulting Agreement, First Installment Check and Stedem
  26   Declaration are directly related to confidential matters discussed under the
  27   protections of the above-mentioned privileges and confidentiality considerations.
  28   Id. ¶7-14. As explained below, Defendants have established good cause for the
                                          -3-           Case No. 2:18-cv-09293 CJC (FFMx)
                  DEFENDANTS’ APPLICATION FOR LEAVE TO FILE UNDER SEAL
Case 2:18-cv-09293-CJC-FFM Document 23 Filed 12/05/18 Page 4 of 8 Page ID #:521



   1   Court to seal the above-referenced documents because Defendants will suffer
   2   significant harm if the documents are unsealed and their privileged and confidential
   3   information is disclosed and accessible to the public. Id. ¶19. Admiral Ins. Co. v.
   4   United States Dist. Court, 881 F.2d 1486 (9th Cir. 1989) [“party will suffer . . .
   5   irreparable harm if privileged materials or communications are disclosed”].
   6         B.     Protection Of Defendants’ Confidential Attorney-Client
   7                Communications Warrants Sealing The Proposed Documents
   8         Courts have regularly held that the sealing of court documents is appropriate
   9   and necessary when a party seeks to disclose confidential information or
  10   information protected by the attorney-client privilege and attorney work-product
  11   doctrine. See, e.g., Stein v. Tri-City Healthcare Dist., 2014 U.S. Dist. LEXIS
  12   121112 (S.D. Cal. Aug. 27, 2014) and Preston v. City of Oakland, 2015 U.S. Dist.
  13   LEXIS 16907 (N.D. Cal. Feb. 11, 2015), relying on General Dynamics v. Superior
  14   Court, 7 Cal. 4th 1164 (1997) and Fox Searchlight Pictures, Inc. v. Paladino, 89
  15   Cal. App. 4th 294 (2011) (both holding that court should seal documents or
  16   proceedings when a party seeks to introduce privileged or confidential information
  17   in court); see also Evid. Code §954 (California’s evidentiary statute regarding
  18   attorney-client privilege).
  19         Defendants entered into an attorney-client relationship with The Bloom Firm
  20   on July 17, 2017. Wertheim Decl. ¶8. The Knee Declaration, Legal Consulting
  21   Agreement, First Installment Check and Stedem Declaration contain information
  22   subject to the attorney-client privilege. Id. ¶¶8-14. By virtue of having to bring the
  23   Motion to Disqualify, Defendants are in the untenable position of being forced to
  24   explain to the Court why their former attorney cannot use confidential information
  25   against them, which by its very essence would otherwise require Defendants to
  26   disclose what those confidential communications were; this is precisely why the
  27   Court should allow these confidential matters to be submitted under seal, so as to
  28   preserve the confidential nature of these attorney-client communications.
                                          -4-           Case No. 2:18-cv-09293 CJC (FFMx)
                  DEFENDANTS’ APPLICATION FOR LEAVE TO FILE UNDER SEAL
Case 2:18-cv-09293-CJC-FFM Document 23 Filed 12/05/18 Page 5 of 8 Page ID #:522



   1          C.      Protection Of Defendants’ Confidential Mediation
   2                  Communications Warrants Sealing The Proposed Documents
   3          Moreover, some of the matters in the Knee Declaration, Legal Consulting
   4   Agreement and Stedem Declaration are protected by California’s mediation
   5   privilege. Wertheim Decl. ¶¶5, 10, 11-14. As such, the communications and
   6   information related to these confidential matters are privileged and confidential.
   7   California Evidence Code §§ 1119, 1121, 1123.
   8          D.      Protection Of Information Protected By Confidentiality
   9                  Agreements Warrants Sealing The Proposed Documents
  10          Some of the confidential information within the redacted portions of the
  11   proposed documents is specifically subject to mutually-agreed upon confidentiality
  12   agreements with Plaintiffs’ counsel. Wertheim Decl. ¶¶12, 13, 14, 16. Courts have
  13   routinely sealed the content of confidential settlement agreements under the
  14   compelling reasons standard, therefore, to the extent such documents involve
  15   confidential information, particularly, as is the case here, where Plaintiffs’ counsel
  16   agreed to be bound by strict confidentiality provisions, there exists a compelling
  17   reason to file under seal. Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307
  18   F.3d 1206, 1212 (9th Cir. 2002) (“[C]ourts have granted protective orders to protect
  19   confidential settlement agreements.”) (citing cases); Hendrix v. Branton, No. 93-cv-
  20   0537, 2012 WL 2455741, at *4 (W.D. Wash. June 26, 2012) (finding compelling
  21   reasons to seal confidential agreement from prior litigation because (1) the
  22   agreement contained a confidentiality provision and (2) there was no overriding
  23   need for the public to know the details of the agreement). 1
  24
  25
  26
       1
  27     See NBC Subsidiary (KNBC-TV), Inc. v. Superior Court, 20 Cal. 4th 1180, 1223, n. 46
       (recognizing overriding interest of “protection of trade secrets, protection of information within
  28   the attorney-client privilege, and enforcement of binding contractual obligations not to disclose”).

                                           -5-           Case No. 2:18-cv-09293 CJC (FFMx)
                   DEFENDANTS’ APPLICATION FOR LEAVE TO FILE UNDER SEAL
Case 2:18-cv-09293-CJC-FFM Document 23 Filed 12/05/18 Page 6 of 8 Page ID #:523



   1         E.     Protection Of Defendants’ Confidential Business Information
   2                Warrants Sealing The Proposed Documents
   3         Documents that contain confidential and/or proprietary business information
   4   which could “harm a litigant’s competitive standing” are generally protectable from
   5   public disclosure. In re Electronic Arts, Inc., 298 Fed. App’x 568, 569 (9th Cir.
   6   2008) (“[T]he common-law right of inspection has bowed before the power of a
   7   court to insure that its records are not used . . . as sources of business information
   8   that might harm a litigant’s competitive standing.”) (quoting Nixon v. Warner
   9   Commc’ns, Inc., 435 U.S. 589, 598 (1978)); NBC Subsidiary, 20 Cal. 4th at 1222 n.
  10   46 (trade secrets are an overriding interest warranting protection). The documents
  11   sought to be filed under seal contain such information — public release of the
  12   information would harm Defendants’ competitive standing, and the information is
  13   appropriately filed under seal on that basis. Wertheim Decl. ¶¶18, 19.
  14         F.     Protection Of Non-Party Personal Information Warrants Sealing
  15                The Proposed Documents
  16         Finally, Defendants request that names of certain third-parties be redacted to
  17   preserve the privacy rights of those individuals who are not parties to this action.
  18   Wertheim Decl. ¶17. Under the compelling reasons standard, the Ninth Circuit and
  19   other courts throughout the Ninth Circuit have recognized the privacy interests of
  20   third parties by sealing personnel and other identifying information from the public
  21   record. See Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, at *1137 (9th
  22   Cir. 2003) (“third-party medical and personnel records” should be redacted “to
  23   protect third-party privacy interests….”); Myles v. Cty. of San Diego, No. 15-CV-
  24   1985-BEN (BLM), 2017 WL 274829, at *2 (S.D. Cal. Jan. 19, 2017)
  25   (“[I]nformation about third parties’ personal identifying information should not be
  26   disclosed to the public.”); Music Grp. Macao Commercial Offshore Ltd. v. Foote,
  27   No. 14-cv-03078-JSC, 2015 WL 3993147, at *2 (N.D. Cal. June 30, 2015)
  28   (“Disclosure of identifying information would infringe the privacy rights of [third
                                          -6-           Case No. 2:18-cv-09293 CJC (FFMx)
                  DEFENDANTS’ APPLICATION FOR LEAVE TO FILE UNDER SEAL
Case 2:18-cv-09293-CJC-FFM Document 23 Filed 12/05/18 Page 7 of 8 Page ID #:524



   1   party individuals], which constitutes a compelling reason for sealing.”). Based on
   2   this well-established case law, Defendants’ limited request to redact information
   3   related to personnel issues of non-party litigants justifies filing of the above-
   4   referenced documents under seal.
   5          G.     A Substantial Probability Exists That Defendants Will Be
   6                 Prejudiced If The Documents Are Not Sealed
   7          Defendants’ privileged and confidential information, as well as financial and
   8   competitive interests would be placed in significant jeopardy if the information
   9   contained at in the proposed sealed documents was made publicly available.
  10   Wertheim Decl. ¶19. Such disclosure would prejudice Defendants by forcing them
  11   to disclose privileged and confidential information that was always meant to remain
  12   confidential. Public knowledge of Defendants’ privileged and confidential
  13   information would undermine its legal strategies and negatively affect its
  14   competitive advantage in the marketplace. Id.
  15          H.     Defendants’ Proposed Sealing Is Narrowly Tailored
  16          Defendants’ request is limited in scope, and narrowly tailored to protect
  17   privacy interests, balanced against the presumption of public access in civil cases.
  18   There exist no less restrictive means to protect the confidential information, as this
  19   information is vital to Defendants’ Motion to Disqualify Plaintiffs’ Counsel.
  20   Wertheim Decl. ¶20. Defendants have redacted only the necessary portions to
  21   preserve confidentiality and privilege, but the information is otherwise necessary to
  22   establish the merits of Defendants’ Motion to Disqualify Plaintiffs’ Counsel.
  23   III.   CONCLUSION
  24          Defendants respectfully request that the Court grant the application to file the
  25   Knee Declaration, Legal Consulting Agreement, First Installment Check and
  26   Stedem Declaration under seal.
  27
  28
                                           -7-           Case No. 2:18-cv-09293 CJC (FFMx)
                   DEFENDANTS’ APPLICATION FOR LEAVE TO FILE UNDER SEAL
Case 2:18-cv-09293-CJC-FFM Document 23 Filed 12/05/18 Page 8 of 8 Page ID #:525



   1   Dated:     December 5, 2018            TIMOTHY J. LONG
                                              MICHAEL WERTHEIM
   2                                          Orrick, Herrington & Sutcliffe LLP
   3
   4                                          By: /s/ Timothy J. Long
                                                          TIMOTHY J. LONG
   5                                                     Attorneys for Defendants
                                                    Crown Media United States, LLC,
   6                                              Crown Media Holdings, Inc., and Citi
                                                              TeeVee, LLC
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                        -8-           Case No. 2:18-cv-09293 CJC (FFMx)
                DEFENDANTS’ APPLICATION FOR LEAVE TO FILE UNDER SEAL
